Citation Nr: 9917593	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-42 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from March 
11, 1996 to October 7, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD from June 1, 1997.

3.  Entitlement to service connection for a skin rash as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The veteran had active service from May 1965 to May 1967.

The Board of Veterans' Appeals (Board) notes that the current 
appeal arose from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for PTSD with assignment of a 10 percent 
evaluation effective from April 16, 1996.  

In January 1997 the RO determined that July 1996 rating 
decision constituted clear and unmistakable error in granting 
entitlement to service connection for PTSD with assignment of 
a 10 percent evaluation effective April 16, 1996, when the 
actual date of the veteran's claim for service connection was 
March 11, 1996.  The RO accordingly granted entitlement to an 
effective date for the grant of service connection for PTSD 
with assignment of a 10 percent retroactive to March 11, 
1996.  The RO also granted entitlement to a temporary total 
evaluation based on hospital treatment for PTSD in excess of 
21 days effective from October 28, 1996 to January 31, 1997. 
The RO also granted entitlement to an increased evaluation of 
30 percent for PTSD effective from March 11, 1996 to October 
7, 1996, and on and after February 1, 1997.

In March 1997 the RO granted entitlement to a temporary total 
evaluation for hospital treatment in excess of 21 days for 
PTSD effective February 1, 1997 through August 31, 1997.  The 
previous 30 percent evaluation was reinstated effective 
September 1, 1997.





In September 1998 the RO terminated the previously granted 
temporary total evaluation for hospital treatment in excess 
of 21 days for PTSD effective May 31, 1997, due to 
termination of such treatment on May 7, 1997.  The RO 
affirmed the 30 percent for PTSD which was reinstated 
effective June 1, 1997.  The RO adjusted the effective date 
of the grant of a temporary total evaluation for hospital 
treatment in excess of 21 days for PTSD retroactive to 
October 8, 1996.  The RO denied entitlement to service 
connection for a skin rash as secondary to Agent Orange 
exposure, and a total disability rating for compensation 
purposes on the basis of individual unemployability.  The RO 
granted entitlement to a permanent and total disability 
rating for pension purposes.

The Board further notes that it has been required to identify 
and address additional issues in connection with the issue of 
entitlement to an increased evaluation for PTSD, in light of 
the recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), and because the rating criteria applicable to the 
veteran's service-connected PTSD were revised effective 
November 7, 1996.  See 38 C.F.R. § 4.130 (1998).

The Board also finds that with respect to the additional 
issue separately identified as entitlement to an evaluation 
in excess of 30 percent for PTSD from June 1, 1997, since the 
regional office (RO) considered only the new criteria at the 
time it most recently addressed entitlement to a rating in 
excess of 30 percent from June 1, 1997 in September 1998, the 
RO is also required to consider the older criteria for this 
disability before the Board may review this issue on appeal.  
See Rhodan and Haywood v. West, 12 Vet. App. 55 (1998).  
Consequently, this issue will have to be remanded, as 
discussed in the Remand portion of this decision more fully 
below.

Although a requested hearing before a travel Member of the 
Board at the RO was scheduled in March 1999, the veteran 
failed to report for such hearing and his case has been 
forwarded to the Board for appellate review.






FINDINGS OF FACT

1.  For the period of March 11, 1996 to October 7, 1996, PTSD 
was manifested by symptoms that did not more nearly 
approximate considerable social and industrial impairment.

2.  During the subject period in question PTSD did not render 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfere with employment, or require 
frequent inpatient care as to render impractical the 
application of the regular schedular standards.

3.  The claim for service connection for a skin rash as 
secondary to Agent Orange exposure is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD for the period of March 11, 
1996 to October 7, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.132, Diagnostic Codes 9400 and 9411 (effective from 
February 3, 1988 to November 6, 1996); Fenderson v. West, 12 
Vet. App. 119 (1999).

2.  The claim for service connection for a skin rash as 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation in 
excess of 30 percent for PTSD from March 
11, 1996 to October 7, 1996.

Criteria

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph as extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran's service-connected PTSD has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996).  The "old" criteria direct that a 30 percent 
evaluation is warranted if there is definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and where the initiative, 
flexibility, efficiency and reliability levels are so reduced 
by reason of psychoneurotic symptoms as to result in definite 
industrial impairment.  38 C.F.R. Part 4, Codes 9400 and 
9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner which quantifies the degree of impairment for purposes 
of meeting the statutory requirement that the Board 
articulate its "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the Department of Veterans Affairs (VA) concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, the VA General Counsel 
initially provided the following guidelines as to the 
relationship between the old and the new rating criteria for 
mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1998).  

Notwithstanding the General Counsel's opinion, in the recent 
case of Rhodan and Haywood v. West, supra, the Court held 
that 38 U.S.C.A. § 5110(g) prohibited the retroactive 
application of the revised criteria for rating mental 
disorders to award or increase a disability rating prior to 
the effective date of "the Act or administrative issue."  
Accordingly, the Court held that "for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim."  12 Vet. App. 
at 57.  These cases involved Board decisions prior to 
November 7, 1996.  In Haywood, the Board decision came after 
publication of notice of final version of the criteria and 
the setting of an effective date for its application, but 
before that effective date.  

It would therefore appear clear that the RO could not have 
applied the revised criteria in any rating determination 
prior to November 7, 1996.  It would further appear that the 
Rhodan Court has held that the effective date of an increased 
rating under the revised criteria could not be awarded prior 
to November 7, 1996.  To this extent, the Board finds that 
Rhodan would appear to overrule the interpretation in 
VAOPGCPREC 11-97 as to whether the revised criteria for 
rating mental disorders constitute a liberalizing change, and 
to limit the applicability of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) on the facts of this case.

In light of these considerations, the veteran's PTSD 
manifestations during the period from March 11, 1996 to 
October 7, 1996 should be evaluated only under the rating 
criteria in effect prior to November 7, 1996.  It appears 
that from November 7, 1996, however, the PTSD manifestations 
must be considered under both the "old" and "new" rating 
criteria, and the rating assigned should be in accordance 
with whichever criteria are more favorable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).


Factual Background

The history of the subject disability shows that the veteran 
was originally granted service connection for PTSD and 
assigned a 10 percent rating by the RO in July 1996, 
effective April 16, 1996, based on service and VA medical 
records.  

A VA hospital summary from the period of January to February 
1996 reveals that the veteran was homeless, and had been 
unemployed since 1995.  The veteran's second marriage ended 
in divorce in 1992.  It was also noted that he had spent one 
year in Vietnam and had been experiencing nightmares for the 
previous six months.  Mental status examination revealed that 
the veteran had intact recognition but impaired remote and 
immediate, with normal recent memory.  He reportedly 
experienced visual hallucinations with part of his flashbacks 
and nightmares in the past six months including startle 
response.  He was especially startled by noises and would get 
very anxious, and it was noted that he completed the 
inpatient program successfully.  The discharge diagnosis 
included alcohol and cocaine dependence and PTSD, with a 
global assessment of functioning (GAF) scale score of 64.

VA hospital records for the period of February to June 1996 
reflect that the veteran was admitted with diagnoses of 
cocaine and alcohol abuse, chronic back disorder, disc fusion 
surgery in 1978, recent cisplatin (PDD) converter, and right 
leg surgery, partial amputation with reconstruction.  During 
this period, it was noted that he was evaluated and invited 
to a program for PTSD, as the veteran reportedly had problems 
with nightmares since achieving sobriety.  

In April 1996, the veteran was referred for evaluation of 
depression/PTSD and reported having combat-related 
nightmares.  The veteran was also noted to complain of 
decreased mood of approximately the same duration as that of 
his sobriety.  The assessment was major depression versus 
subjectively induced mood, and rule out PTSD.  At this time, 
it was also noted that the veteran had applications pending 
for Social Security Administration (SSA) disability benefits 
due to severe degenerative joint disease.

VA hospital records from May 1996 reveal that the veteran was 
evaluated regarding his progress in the PTSD program, and in 
early June 1996, his progress was again evaluated.  At this 
time, the evaluation was noted to be for depression and PTSD, 
and the veteran was indicated to have had a long history of 
polysubstance abuse.  In late June 1996, it was noted that 
the veteran reported decreased paranoia and auditory 
hallucinations and that he had a stable mood.  The assessment 
was major depressive episode with psychotic features.  In 
August 1996, the veteran was again noted to be stable without 
complaints of auditory hallucinations, and the assessment was 
major depressive episode with psychotic features.

A November 1996 VA 21-day hospitalization certification 
reflects that the veteran's hospitalization from October 8, 
1996 to November 14, 1996 was required for PTSD.

A January 1997 rating decision increased the evaluation for 
PTSD to 30 percent, effective from March 11, 1996.  The 
rating decision also assigned a temporary 100 percent rating 
for hospitalization over the period of October 8, 1996 to 
February 1, 1997, after which period the evaluation for this 
disability was to return to 30 percent.  

Thereafter, subsequent adjudications by the RO extended the 
period for a temporary 100 percent rating to May 31, 1997, 
after which the evaluation was to be reduced to the pre-
hospital evaluation of 30 percent.




Analysis

Initially, the Board finds that the veteran's claim for an 
increased evaluation for his PTSD from March 11, 1996 to 
October 7, 1996 is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased rating is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, while there is an indication that there might be 
pertinent records in the possession of the SSA that are not 
part of the record, the Board finds that remand for the 
purpose of obtaining these records is not warranted.  More 
specifically, the veteran has not intimated that there are 
any records in the possession of SSA that would have a direct 
bearing on the issue on appeal.  In addition, the VA medical 
records from the relevant time frame reflect that the 
veteran's SSA claim during this period was based on 
orthopedic disability.  

The Board has reviewed the evidence with respect to this 
claim, and first notes that the veteran's PTSD for the period 
from March 11, 1996 to October 7, 1996, is currently rated at 
30 percent under the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411, in effect immediately prior to November 
7, 1996.  

The rating criteria found in this Diagnostic Code prior to 
November 7, 1996 provided a 50 percent rating for PTSD if the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

During the course of treatment from February to June 1996, 
the Board notes that the veteran was primarily treated for 
unrelated medical problems during the initial two months of 
treatment, and that it was during these two months that the 
veteran began having combat-related nightmares that led to 
his referral for mental evaluation and participation in a 
PTSD program in April 1996.  In April 1996, the veteran was 
noted to complain of decreased mood of approximately the same 
duration as that of his sobriety, and the assessment was 
major depression versus subjectively induced mood, and rule 
out PTSD.  

Thereafter, no specific problems connected with the veteran's 
PTSD were noted at the time of a progress evaluation in May 
1996, and in June 1996, it was noted that his evaluation was 
for both PTSD and depression, and that the veteran was 
indicated to have had a long history of polysubstance abuse.  
In late June 1996, it was already noted that the veteran 
reported decreased paranoia and auditory hallucinations and 
that he had a stable mood.  The assessment was major 
depressive episode with psychotic features.  In August 1996, 
the veteran was again noted to be stable without complaints 
of auditory hallucinations, and the assessment was major 
depressive episode with psychotic features.

Thus, based on the above, the Board finds that while the 
symptoms associated with the veteran's PTSD experienced some 
measure of intensification during his initial period of 
sobriety in February and March of 1996, the symptoms were not 
shown to have significantly worsened as of May 1996, and that 
as of late June 1996, there was a nonservice-connected 
diagnosis of a major depressive episode and the veteran had 
already reported decreased symptomatology.  Thereafter, 
records from August 1996 reflect that the veteran was 
asymptomatic and that there was another diagnosis of a 
nonservice-connected major depressive episode.  



Under the "old" criteria, the Board must find that the 
symptoms and the level of social and industrial impairment of 
the veteran's service-connected PTSD for the period of March 
11, 1996 to October 7, 1996 did not more nearly approximate 
the criteria for the next higher rating of 50 percent, i.e., 
considerable social and industrial impairment under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7. 

Clearly, the veteran's service-connected PTSD did not meet 
the type of severe occupational and/or social impairment 
warranted for a 70 percent rating, or the total occupational 
and/or social impairment warranted for a 100 percent rating 
under the "old" criteria.  In reaching this conclusion, the 
Board notes the medical records which demonstrate that 
limitations during this period were largely reflective of 
impairment which is not service connected.  

In addition, while it may be the appellant's opinion that he 
was more severely disabled during this period because of his 
PTSD, the veteran's opinion is found to be of far less 
probative value than that of the contemporaneous VA medical 
records from the relevant time frame.

Therefore, the Board finds that there is no basis for a 
"staged" rating for the period from March 11, 1996 to 
October 7, 1996 under the previous criteria of Diagnostic 
Code 9411.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Codes 9400, 
9411 (prior to November 7, 1996); Fenderson v. West, supra.

The RO considered and provided the veteran with the criteria 
for eligibility to receive an extraschedular evaluation 
during the period in question.  No basis was found upon which 
to predicate a grant of entitlement to increased benefits on 
an extraschedular basis.  




The Board agrees that PTSD during the period in question did 
not render the appellant's disability picture unusual or 
exceptional in nature, markedly interfere with employment, or 
require frequent inpatient care as to render impractical the 
application of regular schedular standards.  No basis was 
presented upon which to predicate a referral of the veteran's 
case to the Director of the VA Compensation and Pension 
Service for consideration of an increased evaluation on an 
extraschedular basis under the criteria of 38 C.F.R. 
§ 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.


II.  Entitlement to service connection 
for a skin rash as secondary to Agent 
Orange exposure.

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1998).  

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1998), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1998).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, acute and 
subacute peripheral neuropathy, prostate cancer, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

Mere allegations in support of a claim that a disorder should 
be service-connected are not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  

Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records disclose treatment for a rash on the 
testicles in September 1966 diagnosed as exfoliative 
dermatitis of the scrotum, and treatment for condyloma 
acuminata in the perianal area in February 1967.  Neither 
these nor any other skin problems were noted in the veteran's 
separation examination report in April 1967. 

The veteran's record of service (DD-214) shows his 
decorations include a Vietnam Service Medal, Vietnam Campaign 
Medal, and a Combat Infantryman's Badge.

VA records from July 1992 reflect that the veteran underwent 
a surgical procedure at this time for a lipoma of the face.

In his application for compensation or pension, received by 
the RO in March 1996, the veteran's claims included a claim 
for service connection for a rash between his legs as 
secondary to Agent Orange exposure.

VA medical examination in April 1996 revealed that the 
veteran's skin was warm and dry, with good turgor.  It was 
further noted that the veteran did have bilateral inguinal 
lesions, and a macular rash.  The diagnoses included chronic 
rash in the bilateral inguinal area.


In a statement in support of his claim, dated in April 1996, 
the veteran indicated that he had a rash between his legs and 
that he did not have this rash before he went into the 
service.  He further indicated that he was exposed to Agent 
Orange when he was in Vietnam, and that physicians had 
indicated that he would always have this condition.  The 
veteran also related that he had unexplained sores and/or 
spots on his body, and that he had been given cream for this 
problem.  


Analysis

The Board has considered the evidence relevant to this claim.  
With respect to a skin disorder, while the service medical 
records do contain a diagnosis of a rash on the testicles in 
September 1966 diagnosed as exfoliative dermatitis of the 
scrotum, and treatment for condyloma acuminata in the 
perianal area in February 1967, neither these conditions nor 
any other skin problem were noted at the time of the 
veteran's terminal service examination.  

The veteran has in recent years provided his lay evidentiary 
assertions about these disorders and under King v. Brown, 5 
Vet. App. 19 (1993), this evidence must be presumed to be 
credible for the limited purposes of determining whether a 
claim is well grounded.  

Further, under Caluza, lay evidence is competent to establish 
the presence of visible manifestations of disease or injury 
in service.  Thus, based on Caluza, the Board will presume 
that the element of a well-grounded claim involving disease 
or injury in service is met.  However, as discussed below, 
the claim for service connection for a skin rash as secondary 
to Agent Orange exposure is not well grounded due to the 
absence of competent medical evidence of a nexus between the 
claimed disorder and service.  Caluza.

The regulatory provisions for presumptive service connection 
after herbicide exposure also does not help the claim.  
Because the Secretary has not determined that a presumption 
of service connection for skin disorders other than chloracne 
or an acneform disease consistent with chloracne is warranted 
for Agent Orange exposed veterans, such presumptions do not 
apply here.  While the Secretary has specifically determined 
that a presumption for service connection is warranted for 
chloracne or an acneform disease consistent with chloracne, 
there is no medical evidence that the veteran has chloracne 
or an acneform disease consistent with chloracne so as to 
invoke this regulatory presumption.  38 C.F.R. §§ 3.307, 
3.309(e).

Without the satisfaction of the requirements for presumptive 
service connection, an evidentiary nexus between the current 
disorders and service must be shown in order for the claim to 
be well grounded.  This must be by way of competent, i.e., 
medical, evidence.  Espiritu v. Derwinski, supra.  The 
evidence which has been presented pertinent to a skin rash, 
does not provide any competent link between this disorder and 
service.  Therefore, this claim is not well grounded.  38 
U.S.C.A. § 5107(a).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for a skin rash as secondary to Agent 
Orange exposure, the appeal must be denied.  No duty to 
assist the appellant in these claims has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992) (error 
is harmless if it does not change the resolution of 
appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  


In this instance, the Board does not find such prejudice 
because the appellant has not met the threshold obligation of 
submitting well-grounded claims.  Meyer v. Brown, 9 Vet. App. 
425 (1996).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a skin rash as 
secondary to Agent Orange exposure, the doctrine of 
reasonable doubt has no application to his case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.


The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a skin rash as 
secondary to Agent Orange exposure, VA has no duty to assist 
in developing his case.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period from March 11, 1996 to October 7, 1996, 
is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a skin rash as 
secondary to Agent Orange exposure, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




The Board notes that in September 1998, the RO adjudicated 
entitlement to a rating in excess of 30 percent for PTSD from 
June 1, 1997, solely under the new criteria applicable to 
this service-connected disability in effect subsequent to 
November 7, 1996.  38 C.F.R. § 4.130.  As was noted 
previously, in the case of Rhodan and Haywood v. West, supra, 
the Court held that 38 U.S.C.A. § 5110(g) (West 1991) 
prohibited the retroactive application of the revised 
criteria for rating mental disorders to award or increase a 
disability rating prior to the effective date of "the Act or 
administrative issue." From November 7, 1996, however, it 
appears that the veteran's PTSD manifestations must be 
considered under both the "old" and "new" rating criteria, 
and the rating assigned should be in accordance with 
whichever criteria are more favorable.  See Karnas v. 
Derwinski, supra.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify obtain any 
additional pertinent medical records from 
all medical care providers, VA and non-
VA, inpatient and outpatient, who have 
treated him for PTSD since June 1, 1997.  
If there are such records, after 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for a 
rating in excess of 30 percent for PTSD 
from June 1, 1997, based on all 
applicable "old" and "new" rating 
criteria, and apply the criteria which 
are more favorable.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and give the applicable period of time 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action until otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

